Citation Nr: 0119002	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-20 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Waiver of recovery of an overpayment of Department of 
Veterans Affairs (VA) pension benefits in the calculated 
amount of $32,726.00.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in March 2000 by the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.



REMAND

Review of the record reveals that in November 1999, the 
veteran's pension benefits were adjusted by VA based upon 
information that his spouse had received unreported income.  
As a consequence of the adjustment, an overpayment of 
benefits was created in the calculated amount of $32,726.00.  
However, the veteran, upon being notified of the overpayment, 
questioned the propriety of the creation of the overpayment.  
He has argued that he repeatedly informed VA that his wife 
was not to be considered as his dependent and in January 
2001, she testified at a videoconference hearing before the 
undersigned Member of the Board that she had not contributed 
to the veteran's income since they were separated in 1996.  
While there appears to be evidence of record which rebuts the 
veteran's assertions, the Board notes that the question of 
the propriety of the creation of the overpayment apparently 
has not been addressed by the Committee.  Furthermore, the 
record lacks a detailed accounting demonstrating how the 
Committee arrived at the current outstanding indebtedness.  
In this regard, the propriety and amount of the overpayment 
are integral to the waiver determination, as such, the Board 
believes that additional action is necessary to clarify these 
matters.  See e.g. Smith v. Derwinski, 1 Vet. App. 261 
(1991), Schaper v. Derwinski, 1 Vet. App. 430 (1991). 

In addition, the Board finds the reasoning set forth by the 
Committee in the March 2000 decision and the August 2000 
statement of the case not only lacking a discussion 
addressing the creation of the debt but also somewhat 
confusing in general.  Specifically, in the March 2000 
decision, it was determined that there was no fraud, 
misrepresentation or bad faith and as such the case was 
evaluated pursuant to the standard of equity and good 
conscience.  See 38 C.F.R. §§ 1.962, 1.965 (2000).  However, 
in the statement of the case, the Committee indicated that 
the veteran's failure to correctly report his family income 
constituted bad faith on his part and therefore, waiver of 
recovery of the indebtedness was precluded on this basis.  
Interestingly, it was further noted that it would not be 
against equity and good conscience to require recovery of the 
veteran's debt.  

The Board notes that appellate review is frustrated when the 
record before the Board is incomplete.  The United States 
Court of Appeals for Veterans Claims has in similar 
circumstances remanded waiver of overpayment appeals back to 
the Board and RO for readjudication because the Board's 
decision did not rely on adequate documentation in the file 
to support its decision.

In this case, the Board concludes that additional action is 
necessary to address the veteran's assertions regarding the 
creation of the debt including the argument that he and his 
wife were separated since 1996 and that he did not receive 
any support from her during that time period, as well as to 
provide an accounting to the veteran which specifically 
documents how the Committee arrived at the specific amount of 
the overpayment.  In this regard, the Board is not implying 
that the Committee was incorrect in the calculation of the 
overpayment.  Although internal agency practices are 
appropriate for the day-to-day administration of a benefits 
program, claims adjudication and appellate review require 
detailed documentation of the agency's decision-making 
process and record notice of such documentation to the 
appellant.  In an overpayment case, such documentation 
necessarily includes a detailed analysis of how the 
overpayment was calculated.  Therefore, the Board must have 
record evidence showing how the Committee calculated the 
overpayment of $32,726.00 and on what documentation or 
evidence in the file such calculation was made.  In addition, 
in light of the above, the Committee will have the 
opportunity to clarify the reasons and bases for their 
decision in light of the confusing rationale noted within the 
March 2000 decision and the August 2000 statement of the 
case.  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In taking 
action requested below, the RO should ensure compliance with 
all necessary development and notification procedures 
mandated by VCAA.

Accordingly, this case is REMANDED to the RO for the 
following action:


1. The RO should prepare a paid-and-due 
audit of the overpayment of pension 
benefits to the veteran for the period 
in question (1996 to 1998).  In this 
regard, the RO should calculate the 
total amount of the veteran's 
countable annual income beginning in 
1996 and should set forth in detail 
the bases for its calculations.  In 
addition, the RO should specifically 
note the amounts of pension that were 
actually paid to the veteran during 
the period in question and should also 
note the amounts of pension the 
veteran was actually due during such 
period.  Further, the RO should detail 
how the amounts of any income from all 
sources during this period were 
calculated and upon which information 
such calculations were based.  The RO 
should also detail how any deductions, 
from the veteran's countable income 
were calculated and upon which 
information such calculations were 
based.  All sources from which 
information pertinent to the RO's 
calculations have been developed 
should be included in the audit 
report.  

2. The veteran should be informed of the 
RO's determination as to the 
creation/calculation of the 
overpayment of pension benefits for 
the period in question and, in this 
regard, he should be provided a copy 
of the RO's paid-and-due audit report.  
In connection with this action, the RO 
should ask the veteran whether he 
wishes to submit any additional 
information that pertains to the 
proper calculation of the overpayment 
in question.

3. The veteran should also be requested 
to complete and submit a current 
Financial Status Report, (VA Form 4-
5655).  In completing such report, the 
veteran is reminded to accurately 
report all income received and 
expenses paid on a monthly basis.

4. Following completion of the above, the 
Committee should readjudicate the 
issue on appeal and in connection 
therewith, discuss all evidence 
received since the August 2000 
statement of the case.  A formal, 
written record of the Committee's 
decision, including an analysis of the 
various elements to be considered, 
should be prepared and associated with 
the claims folder.

5. If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105(d) 
(West 1991); 38 C.F.R. § 19.31 (2000), 
which fully sets forth the controlling 
law and regulations pertinent to this 
appeal.  This document should reflect 
detailed reasons and bases for the 
decision reached.  The veteran and his 
representative should then be afforded 
the opportunity to respond thereto.  
Thereafter, the case should be 
returned to the Board, if in order.

The veteran and his representative have the right 
to submit additional evidence and argument on the 
matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

The purpose of this REMAND is to further develop the record 
and the Board does not intimate any opinion, either factual 
or legal, as to the ultimate disposition warranted in this 
case.  No action is required of the appellant until she 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


